                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 INTUITIVE SURGICAL, INC. and               )
 INTUITIVE SURGICAL OPERATIONS,             )
 INC.,                                      )
                                            )
                       Plaintiffs,          )
                                            )
              v.                            )   C.A. No. 18-1359 (MN)
                                            )
 AURIS HEALTH, INC.,                        )
                                            )
                       Defendant.           )


                                 MEMORANDUM OPINION

John W. Shaw, Karen E. Keller, David M. Fry, SHAW KELLER LLP, Wilmington, DE; Daralyn J.
Durie, Sonal N. Mehta, Laura E. Miller, Vera Ranieri, Eneda Hoxha, DURIE TANGRI LLP, San
Francisco, CA – Attorneys for Plaintiffs

Kelly E. Farnan, RICHARDS, LAYTON & FINGER, P.A., Wilmington, DE; Arturo J. González,
Michael A. Jacobs, Stefani E. Shanberg, Nathan B. Sabri, Robin L. Brewer, Sabrina Larson,
MORRISON & FOERSTER LLP, San Francisco, CA; Bryan Wilson, MORRISON & FOERSTER LLP,
Palo Alto, CA – Attorneys for Defendant




May 31, 2019
Wilmington, Delaware
NOREIKA, U.S. DISTRICT JUDGE:

        Before the Court is the motion (D.I. 14) of Defendant Auris Health, Inc. (“Defendant” or

“Auris”), pursuant to 28 U.S.C. § 1404(a), to transfer this case to the Northern District of

California.   (Id.).   Plaintiffs Intuitive Surgical, Inc. and Intuitive Surgical Operations, Inc.

(collectively, “Plaintiffs” or “Intuitive”) oppose transfer. (D.I. 26). For the reasons set forth

below, Auris’s motion to transfer is denied.

I.      BACKGROUND

        The two Plaintiffs and Auris are Delaware corporations with principal places of business

in California. (D.I. 1 ¶¶ 11-13). Intuitive initiated this action on August 31, 2018, alleging that

Auris’s Monarch Platform infringes eight of its patents. (Id. ¶ 23). The Monarch Platform is a

robotic endoscope that can perform medical procedures within the lungs, “which can facilitate

early detection and treatment of lung cancer.” (D.I. 18 ¶ 2). Auris moves to transfer this action to

the Northern District of California where all parties are headquartered and where, it asserts, its

Monarch Platform was primarily designed and developed. (D.I. 17 ¶¶ 3, 5).

II.     LEGAL STANDARD

        District courts have the authority to transfer venue “[f]or the convenience of parties and

witnesses, in the interests of justice, . . . to any other district or division where it might have been

brought.” 28 U.S.C. § 1404(a). However, “[a] plaintiff, as the injured party, generally ha[s] been

‘accorded [the] privilege of bringing an action where he chooses,” Helicos Biosciences Corp. v.

Illumina, Inc., 858 F. Supp. 2d 367, 371 (D. Del. 2012) (quoting Norwood v. Kirkpatrick, 349 U.S.

29, 31 (1955)), and this choice “should not be lightly disturbed,” Jumara v. State Farm Ins. Co.,

55 F.3d 873, 879 (3d Cir. 1995).




                                                   1
       The Third Circuit has recognized that:

           [i]n ruling on § 1404(a) motions, courts have not limited their consideration to the
           three enumerated factors in § 1404(a) (convenience of parties, convenience of
           witnesses, or interests of justice), and, indeed, commentators have called on the
           courts to “consider all relevant factors to determine whether on balance the
           litigation would more conveniently proceed and the interests of justice be better
           served by transfer to a different forum.”

Jumara, 55 F.3d at 879 (citation omitted). The Jumara court went on to describe twelve (12)

“private and public interests protected by the language of § 1404(a).” Id. The private interests

include:

       plaintiff’s forum preference as manifested in the original choice; the defendant’s
       preference; whether the claim arose elsewhere; the convenience of the parties as
       indicated by their relative physical and financial condition; the convenience of the
       witnesses – but only to the extent that the witnesses may actually be unavailable for
       trial in one of the fora; and the location of books and records (similarly limited to
       the extent that the files could not be produced in the alternative forum).

Id. at 879 (citations omitted). The public interests include:

       the enforceability of the judgment; practical considerations that could make the trial
       easy, expeditious, or inexpensive; the relative administrative difficulty in the two
       fora resulting from court congestion; the local interest in deciding local
       controversies at home; the public policies of the fora; and the familiarity of the trial
       judge with the applicable state law in diversity cases.

Id. at 879-80.

       The party seeking transfer bears the burden “to establish that a balancing of proper interests

weigh[s] in favor of transfer.” Shutte v. Armco Steel Corp., 431 F.2d 22, 25 (3d Cir. 1970).

Moreover, though courts have “broad discretion to determine, on an individualized, case-by-case

basis, whether convenience and fairness considerations weigh in favor of transfer,” Jumara,

55 F.3d at 883, the Third Circuit has held that “unless the balance of convenience of the parties is

strongly in favor of [the] defendant, the plaintiff’s choice of forum should prevail.” Shutte,

431 F.2d at 25.




                                                   2
III.    ANALYSIS

        As an initial matter, the parties do not dispute that this action could have originally been

brought in the Northern District of California. (See D.I. 15 at 6-7; D.I. 26 at 2 n.1). Thus, the only

issue before the Court is whether to exercise discretion under § 1404(a) to transfer the case to that

district.

               1.      Plaintiffs’ forum preference

        This factor weighs against transfer. “It is black letter law that a plaintiff’s choice of a

proper forum is a paramount consideration in any determination of a transfer request,” – one that

“should not be lightly disturbed.” Shutte, 431 F.2d at 25 (internal quotations and citation omitted).

“Assuming jurisdiction and proper venue, weight is given to plaintiff’s choice because it is

plaintiff’s choice and a strong showing under the statutory criteria in favor of another forum is

then required as a prerequisite to transfer.” Burroughs Wellcome Co. v. Giant Food, Inc.,

392 F. Supp. 761, 763 n.4 (D. Del. 1975).

        Although Auris acknowledges that Intuitive’s choice is “entitled to some weight,” it asserts

that Intuitive’s choice is “based on the parties’ state of incorporation” and is “not dispositive of

the transfer inquiry.” (D.I. 15 at 16). In response, Intuitive contends that its choice of forum is

“entitled to paramount consideration.” (D.I. 26 at 9 (internal quotation marks omitted)). The Court

acknowledges that Intuitive’s choice is not “dispositive,” but does “not discount Plaintiff[s’]

choice of forum based on a lack of physical ties to Delaware.” Abraxis Bioscience, LLC v. HBT

Labs, Inc., No. 18-2019 (RGA), 2019 WL 2270440, at *2 (D. Del. May 28, 2019). As the Abraxis

court found, “Plaintiff incorporated in Delaware and chose to avail itself of that venue; physical

ties are more appropriately considered under later factors. Moreover, Shutte recognizes that the

plaintiff’s choice of forum should be the ‘paramount consideration’ in the § 1404(a) analysis.” Id.




                                                  3
(citing Shutte, 431 F.2d at 25).      Intuitive’s choice of forum is also entitled to paramount

consideration.

                 2.     Defendant’s forum preference

        This factor favors transfer. Auris’s interest in having this case transferred to the Northern

District of California is clear.

                 3.      Whether the claims arose elsewhere

        This factor is neutral. Auris contends that this factor weighs in favor of transfer because

the majority of the design and development for the Monarch Platform took place in Auris’s

Redwood City offices. (D.I. 15 at 8 (citing D.I. 17 ¶ 5)). This fact weighs in favor of transfer.

See In re Hoffman-La Roche, Inc., 587 F.3d 1333, 1338 (Fed. Cir. 2009); see also Smart Audio

Techs., LLC v. Apple, Inc., 910 F. Supp. 2d 718, 730 (D. Del. 2012) (“[T]o some extent,

[infringement] claims ar[i]se where the allegedly infringing products [a]re designed and

manufactured.” (quotation marks and citation omitted) (alterations in original)). Monarch’s

robotic arms, however, “were developed in coordination with a company located in Canada.”

(D.I. 17 ¶ 5). Thus, it could be said that the claims also arose in Canada. Moreover, patent claims

arise wherever alleged infringement has occurred. Treehouse Avatar LLC v. Valve Corp., 170 F.

Supp. 3d 706, 710 (D. Del. 2016) (citing 35 U.S.C. § 271(a); Red Wing Show Co., Inc. v.

Hockerson-Halberstadt, Inc., 148 F.3d 1355, 1360 (Fed. Cir. 1998)). Although Auris has not made

any sales in Delaware (D.I. 18 ¶ 3), it has made sales outside of California (D.I. 28, Exs. 6, 7).

Therefore, this factor is neutral.

                 4.      Convenience of the parties as indicated by their relative physical
                         and financial condition
        This factor is neutral. Determining convenience of the parties requires the Court to

consider: (1) the parties’ physical location; (2) the associated logistical and operational costs to the



                                                   4
parties in traveling to Delaware – as opposed to the proposed transferee district – for litigation

purposes; and (3) the relative ability of each party to bear these costs in light of its size and financial

wherewithal. See MEC Resources, LLC v. Apple, Inc., 269 F. Supp. 3d 218, 225 (D. Del. 2017)

(citing Memory Integrity, LLC v. Intel Corp., No. 13-1804 (GMS), 2015 WL 632026, at *4

(D. Del. Feb. 13, 2015) (internal quotations omitted)). Because Auris is a Delaware corporation,

it “must prove that litigating in Delaware would impose a unique or unusual burden on [its]

operations.” Graphics Props. Holdings Inc. v. Asus Comput. Int’l, Inc., 964 F. Supp. 2d 320, 325

(D. Del. 2013) (alteration in original) (internal quotation marks and citation omitted); see also

Universal Secure Registry, LLC v. Apple, Inc., No. 17-585 (CFC) (SRF), 2018 WL 4502062, at *3

(D. Del. Sept. 19, 2018) (“When a party accept[s] the benefits of incorporation under the laws of

the State of Delaware, a company should not be successful in arguing that litigation in Delaware

is inconvenient, absent some showing of a unique or unexpected burden.” (internal quotation

marks and citation omitted) (alteration in original)).

        Here, Auris argues that keeping this case in Delaware “would divert financial and human

resources from continued development of [its] Monarch Platform and, in particular, have a

significant impact on the engineers responsible for overseeing the product.” (D.I. 15 at 11).

Moreover, as compared to Intuitive, Auris contends that it “pales in size and financial means” and

that “[l]itigating in the District of Delaware would have a disproportionate impact on [it].” (Id.).

Although the Court recognizes that Auris may be smaller than Intuitive, 1 the Court is not convinced

that Auris will suffer a unique or unusual burden from litigating the case in this Court. The




1
        Since the completion of the parties’ briefing on Auris’s motion, Auris was acquired by
        Ethicon, Inc., a wholly owned subsidiary of Johnson & Johnson. (D.I. 63). The Court is
        unable to determine the size of Auris post-acquisition but will treat it as being smaller than
        Intuitive for purposes of this motion.


                                                    5
majority of discovery will likely occur in California or in another place agreed upon by the parties.

See Graphics Props. Holdings, 964 F. Supp. 2d at 328. Moreover, “any additional inconvenience

to [Auris’s] employee witnesses in traveling to Delaware for pre-trial or trial proceedings is

diminished by the fact that the amount of such travel is not likely to be large – particularly if the

case (as most do) resolves prior to trial.” Am. Axle & Mfg., Inc. v. Neapco Holdings LLC, No. 15-

1168 (LPS) (CJB), 2016 WL 8677211, at *7 (D. Del. Sept. 23, 2016).

       As for Intuitive, the Northern District of California and this District appear equally

convenient. Intuitive, however, “has chosen to litigate this matter in Delaware and that choice

signals its belief that litigation here is most convenient for it, for whatever its reasons.” Tessera,

Inc. v. Sony Elecs., Inc., No. 10-838 (RMB) (KW), 2012 WL 1107706, at *4 (D. Del. Mar. 30,

2012). Thus, this factor is neutral.

               5.       Convenience of the witnesses

       This factor slightly favors transfer. This factor carries weight “only to the extent that the

witnesses may actually be unavailable for trial in one of the fora.” Jumara, 55 F.3d at 879; see also

VLSI, 2018 WL 5342650, at *7 (citing Smart Audio, 910 F. Supp. 2d at 732 (noting that this factor

applies only insofar as “a witness actually will refuse to testify absent a subpoena”)). “[W]itnesses

who are employed by a party carry no weight,” because “each party is able, indeed, obligated to

procure the attendance of its own employees for trial.” Affymetrix, Inc. v. Synteni, Inc., 28 F. Supp.

2d 192, 203 (D. Del. 1998). “[T]he Court should be particularly concerned not to countenance

undue inconvenience to third-party witnesses[] who have no direct connection to the litigation.”

Intellectual Ventures I LLC v. Altera Corp., 842 F. Supp. 2d 744, 757 (D. Del. 2012), mandamus

denied sub nom. In re Altera Corp., 494 F. App’x 52 (Fed. Cir. 2012).




                                                  6
       The parties agree that this factor weighs in favor of transfer, but disagree on the weight it

should be afforded. Auris argues that this factor “weighs significantly in favor” because almost

all of the relevant witnesses are in the Northern District of California and none are located within

the subpoena power of the District of Delaware. (D.I. 15 at 12). In response, Intuitive argues that

“Auris has not provided any indication that any of these witnesses would actually refuse to testify

in Delaware absent a subpoena,” but concedes that this factor “weighs at most slightly in favor of

transfer.” (D.I. 26 at 13-14).

       With respect to the inventors, 19 out of 21 inventors of the patents-in-suit are based within

the Northern District of California. (D.I. 16 ¶ 9). The other two inventors are in China and Italy,

and, thus, are outside the subpoena power of both districts. (Id.). Of the 19 inventors within the

Northern District of California’s subpoena power, nine are employed by Intuitive, two are

employed by Auris, and eight are employed by a third-party. (Id.). Intuitive has submitted

declarations from the nine inventors within its employ, in which the inventors attest they would

attend trial in Delaware, “absent some unexpected circumstance rendering travel infeasible.”

(D.I. 29, Tabs 1-9). As for the other inventors, however, Auris does not assert that “anyone from

or on behalf of [Auris] has ever discussed with the witnesses whether they would be willing to

testify at trial – in California or Delaware.” GE Healthcare Bio-Sciences AB v. Bio-Rad Labs.,

Inc., No. 18-1899 (CFC), 2019 WL 1985183, at *6 (D. Del. May 6, 2019).

       With respect to prosecution counsel for the patents-in-suit, Auris identifies 11 individuals.

(D.I. 16 ¶ 10). Six are located within the Northern District of California, while the other five are

located outside the subpoena power of both districts. (Id.). Auris offers no evidence that any of

these individuals would not be willing to testify at trial or that the individuals located within the




                                                 7
Northern District of California would be any more necessary as witnesses than the individuals

located outside of either court’s subpoena power.

        With respect to the parties’ own employees, Auris contends that “if either Auris or Intuitive

wanted to compel the other party’s employees to appear at trial, Rule 45 would not allow them to

do so absent transfer.” (D.I. 15 at 13). Neither party, however, identifies any possible employee

witnesses of the other party, besides the party inventors, that it expects would be a necessary

witness. Therefore, the Court is unable to determine whether these other unidentified party

employees would “actually be unavailable for trial.” Jumara, 55 F.3d at 879; see also ADE Corp.

v. KLA-Tencor Corp., 138 F. Supp. 2d 565, 570-71 (D. Del. 2001) (“Rather than starting with a

presumption that witnesses may not appear and concluding the case should be transferred based

on that assumption, it may make more sense to look at the facts and circumstances of each witness

to see whether a subpoena is necessary.”).

        Nevertheless, although there is no record evidence that any of these possible witnesses

would not be willing to testify at trial, the Court finds there is some merit in Auris’s assertion that

the “2,900 mile travel barrier between California and Delaware allows for the Court to infer that

one or more witnesses may ‘actually’ be unavailable for trial in Delaware.” (D.I. 15 at 14 (citing

Blackbird Tech LLC v. Cloudflare, Inc., No. 17-283 (MSG), 2017 WL 4543783, at *8 (D. Del.

Oct. 11, 2017))). Therefore, because most of the relevant witnesses are in the Northern District of

California and no witnesses have been identified in Delaware, this factor weighs in favor of

transfer, but only slightly.

                6.       Location of books and records

        This factor slightly favors transfer. Jumara instructs the Court to give weight to the

location of books and records necessary to the case only “to the extent that the files [and other




                                                  8
evidence] could not be produced in the alternative forum.” Jumara, 55 F.3d at 879. Auris argues

that it “maintains all relevant books and records at its facilities in the Northern District of

California.” (D.I. 15 at 15). Auris also asserts that it “would be difficult and burdensome to

transport” its Monarch Platform to Delaware for trial, given that the “Monarch Tower stands 5.5

feet tall and weighs 892 pounds” and the “Monarch Cart stands 3.3 feet tall and weighs 785

pounds.” (Id. at 15-16). Although Auris does not assert that any evidence could not be produced

in this district, the Court finds that there could be logistical burdens in transporting the Monarch

Platform to Delaware because of its size. Therefore, this factor weighs in favor of transfer, but

only slightly.

                 7.     Enforceability of the judgment

       This factor is neutral, as judgments from this district and the Northern District of California

would be equally enforceable.

                 8.     Practical considerations

       This factor is neutral. The Court must consider “practical considerations that could make

the trial easy, expeditious, or inexpensive.” Jumara, 55 F.3d at 879. Auris argues that this factor

weighs in favor of transfer because “the parties’ headquarters and the relevant witnesses and

sources of evidence are all located in the Northern District of California” and California “is also

far more convenient for both parties.” (D.I. 15 at 18). In response, Intuitive contends that Auris’s

argument is repetitive of its arguments for other factors and “these considerations should not be

‘double-counted.’” (D.I. 26 at 16 (internal quotation marks omitted)). The Court agrees with

Intuitive. Auris’s contentions “have been raised, in the same way, as to other Jumara factors, and

so the Court will not ‘double-count’ them here.” Elm 3DS Innovations LLC v. SK Hynix, Inc.,

No. 14-1432 (LPS) (CJB), 2015 WL 4967139, at *11 (D. Del. Aug. 20, 2015). Therefore, given




                                                   9
that there is no broader public benefit to this case proceeding in this Court versus the Northern

District of California, this factor is neutral. W.R. Berkley Corp. v. Niemela, No. 17-32 (GMS),

2017 WL 4081871, at *4 (D. Del. Sept. 15, 2017) (finding factor to be neutral when “neither party

addresse[d] the broader public costs of proceeding in one district or the other”).

                9.       Relative administrative difficulty due to court congestion

        This factor is neutral. The Court takes judicial notice of the most recent Judicial Caseload

Profiles, 2 as of December 31, 2018, which indicate that, in the District of Delaware, the median

length of time between filing and trial for civil cases is 28.7 months and the median length of time

between filing and disposition in civil cases is 5.5 months. In the Northern District of California,

the median lengths of time in civil cases between filing and trial and filing and disposition are 29.2

months and 7.6 months, respectively. The December 31, 2018 profile also indicates that there are

596 cases pending per judgeship in the District of Delaware, whereas there are 739 cases pending

per judgeship in the Northern District of California. These statistics counsel the Court that the two

districts are similarly congested, and thus, this factor is neutral.

                10.      Local interest in deciding local controversies at home

        This factor is neutral. Auris argues that that Northern District of California has a stronger

interest than the District of Delaware because the parties are headquartered there and “the outcome

of this lawsuit will affect the jobs and livelihood of the parties’ employees there.” (D.I. 15 at 19).

In response, Intuitive argues that Delaware has a “strong interest in settling disputes between

Delaware corporations” and that this factor “is at most neutral.” (D.I. 26 at 17). The Court agrees

with Intuitive. Although both parties physically reside in the Northern District of California, they




2
        The December 2018 statistics for the District Courts of the United States can be found at:
        https://www.uscourts.gov/sites/default/files/fcms_na_distprofile1231.2018.pdf.


                                                   10
are incorporated in Delaware. Delaware has a substantial interest in adjudicating disputes between

Delaware corporations, and its interest “must be accorded at least equal weight to those of the

Northern District of California.” Intellectual Ventures I LLC v. Checkpoint Software Techs. Ltd.,

797 F. Supp. 2d 472, 486 (D. Del. 2011). Moreover, “patent issues do not give rise to a local

controversy or implicate local interests.” Id. at 486 (quoting TriStrata Tech., Inc. v. Emulgen

Labs., Inc., 537 F. Supp. 2d 635, 643 (D. Del. 2008)) (internal quotation marks omitted). Thus,

this factor is neutral.

                11.       Public policies of the fora

        Delaware’s public policy encourages Delaware corporations to resolve their disputes in

Delaware courts. Round Rock Research, LLC v. Dell, Inc., 904 F. Supp. 2d 374, 378 (D. Del.

2012). Auris has not identified any countervailing policy of California. Thus, this factor weighs

against transfer.

                12.       Familiarity of the trial judge with the applicable state law in
                          diversity cases
        Intuitive’s claims arise under federal patent laws.        Therefore, the familiarity of the

respective districts with state law is not applicable and this factor is neutral.

                13.       Balancing the private and public factors
        A balancing of the twelve Jumara factors advises the Court that this case should not be

transferred to the Northern District of California. Seven factors are neutral, two factors weigh

against transfer, and three factors weigh in favor of transfer. Looking at the factors as a whole and

treating Intuitive’s choice of this forum as a paramount consideration, Auris has failed to meet its

heavy burden of showing that the Jumara factors weigh strongly in favor of transfer.




                                                   11
IV.    CONCLUSION

       For the foregoing reasons, the Court denies Auris’s motion to transfer the case to the United

States District Court for the Northern District of California pursuant to 28 U.S.C. § 1404(a). An

appropriate order will issue.




                                                12
